Prospectus Supplement Dated May 14, 2010 To Prospectus Dated January 21, 2010 of Pioneer Financial Services, Inc. Filed Pursuant to Rule 424(b)(3) Registration Number 333-164109 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:333-103293 Pioneer Financial Services, Inc. (Exact name of Registrant as specified in its charter) Missouri 44-0607504 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4700 Belleview Avenue, Suite 300, Kansas City, Missouri (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (816) 756-2020 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§ 232.405 of this chapter) during the preceding 12months (or such shorter periods that the Registrant was required to submit and post such files). Yes[] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as May 14, 2010 Common Stock, no par value One Share As of May 14, 2010 one share of the registrant’s common stock is outstanding. The registrant is a wholly owned subsidiary of MidCountry Financial Corp. PIONEER FINANCIAL SERVICES, INC. FORM 10-Q March 31, 2010 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item No. Page 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets at March 31, 2010 and September 30, 2009 1 Condensed Consolidated Statements of Operations for the three months ended and six months ended March 31, 2010 and 2009 2 Condensed Consolidated Statements of Stockholder’s Equity for the six months ended March 31, 2010and year ended September 30, 2009. 3 Condensed Consolidated Statements of Cash Flows for the six months ended March 31, 2010and 2009 4 Notes to Condensed Consolidated Financial Statements 5 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 3. Quantitative and Qualitative Disclosures About Market Risk 25 4T. Controls and Procedures 25 PART II OTHER INFORMATION 1. Legal Proceedings 26 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 6. Exhibits 27 PART I - FINANCIAL INFORMATION ITEM 1.Condensed Consolidated Financial Statements PIONEER FINANCIAL SERVICES, INC. Condensed Consolidated Balance Sheets As of March 31, 2010 and September 30, 2009 (unaudited) ASSETS March 31, September 30, Cash and cash equivalents - non-restricted $ $ Cash and cash equivalents - restricted Investments – restricted Investments - non-restricted Net finance receivables Furniture and equipment, net Deferred income tax asset Prepaid and other assets Deferred acquisition costs Goodwill Intangibles - net Total assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Revolving credit line - banks $ $ Subordinated debt-parent - Accounts payable Accrued expenses and other liabilities Amortizing term notes Investment notes Total liabilities Commitments and contingencies (see Note 7) Stockholder's equity: Common stock, no par value; 1 share issued and outstanding Accumulated other comprehensive income Retained earnings Total stockholder's equity Total liabilities and stockholder's equity $ $ See Notes to Condensed Consolidated Financial Statements 1 PIONEER FINANCIAL SERVICES, INC. Condensed Consolidated Statements of Operations For the three and six months ended March 31, 2010 and March 31, 2009 (unaudited) Three Months Ended Six Months Ended March 31, March 31, Interest income and fees $ Interest expense Net interest income before provision for credit losses Provision for credit losses Net interest income Noninterest income: Insurance premiums earned and other income Total noninterest income Noninterest expense: Management and recordkeeping services fee Professional and regulatory fees Amortization of intangibles Other operating expenses Total noninterest expense Income before income taxes Provision for income taxes Net income $ Net income per share, basic and diluted $ See Notes to Condensed Consolidated Financial Statements 2 PIONEER FINANCIAL SERVICES, INC. Condensed Consolidated Statements of Stockholder's Equity For the six months ended March 31, 2010 and year ended September 30, 2009 (unaudited) Total Common Stock Retained Earnings Accumulated Other Comprehensive Income Balance, September 30, 2008 $ $ $ $
